          Case 1:20-cv-00271-JMF Document 60 Filed 11/25/20 Page 1 of 2




Lucem, PC │660 S. Figueroa St., Suite 1200 │Los Angeles, CA 90017
Tel: 213.387.3630 │Fax: 213.863.6332│www.lucemlaw.com



November 24, 2020


VIA ECF

The Honorable Jesse M. Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

        RE:     Tapestry, Inc. et. al. v. Chunma USA, Inc. et. al. (Case No. 1:20-cv-00271-JMF)

Dear Judge Furman:

        Pursuant to this Court’s request at the November 17, 2020, conference regarding
Plaintiffs’ Motion to Strike, Plaintiff Tapestry, Inc., Coach Services, Inc., and Coach IP Holdings
LLC (“Coach”) and Defendant Chunma USA, Inc. (“Chunma”) (collectively, the “Parties”)
hereby submit the following joint letter to apprise the Court of their suggestions for amending
the pleadings.

Counsel for the Parties have conferred and agreed that Coach will amend the complaint to add
claims for cancellation of Chunma’s trademark registrations by December 10, 2020. Chunma
will respond to the amended complaint by December 31, 2020.

Given the timing of the amended pleadings, subject to the Court’s approval, and how quickly
thereafter discovery deadlines occur, the Parties request an extension of scheduled dates as
follows:

                                          Current deadline          Proposed deadline
Fact Discovery Cut Off                    March 10, 2021                May 10, 2021
Expert Discovery Cut Off                   April 24, 2021               June 24, 2021


Such an extension is necessary for the Parties to have adequate time to conduct discovery after
the pleadings are amended. Therefore, the Parties jointly request the Court grant leave to amend
the pleadings and extend discovery.




                                                                                   November 24, 2020
                                                                                                   1
          Case 1:20-cv-00271-JMF Document 60 Filed 11/25/20 Page 2 of 2




Respectfully Submitted,


Counsel for the Parties:


   /Brent H. Blakely/_________                        /Karen Y. Kim/_________
Brent H. Blakely                                   Heedong Chae
BLAKELY LAW GROUP                                  Karen Y. Kim
1334 Parkview Avenue, Suite 280                    LUCEM, PC
Manhattan Beach, CA 90266                          660 S. Figueroa Street, Suite 1200
Telephone: (310) 546-7400                          Los Angeles, California 90017
Email: bblakely@blakelylawgroup.com                Telephone: (213) 387–3630
Attorneys for Plaintiffs                           Email: hdchae@lucemlaw.com
Tapestry, Inc., Coach Services, Inc., and Coach    Email: kkim@lucemlaw.com
IP Holdings LLC
                                                   Christopher J. Sovak (CS 3164)
                                                   BUSHELL, SOVAK & KANE LLP
                                                   274 Madison Ave., Suite 901
                                                   New York, NY 10016
                                                   Telephone: (212) 949–4700
                                                   Email: csovak@bushellsovak.com
                                                   Attorneys for Defendant
                                                   Chunma USA, Inc.


Application GRANTED. In light of the planned amendment of the pleadings, the pending
motion to strike is denied without prejudice, and the Clerk of Court is directed to terminate
ECF No. 57. Further, the pretrial conference currently scheduled for March 16, 2021, see
ECF No. 55, is ADJOURNED to May 12, 2021, at 2:30 p.m. The parties are reminded to
file the joint letter described at ECF No. 55 no later than the Thursday of the week prior to
the conference.

                              SO ORDERED.




                              November 25, 2020




                                                                                November 24, 2020
                                                                                                2
